Name: 2003/589/EC: Council Decision of 21 July 2003 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Republic of Chile
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  America;  cooperation policy
 Date Published: 2003-08-07

 Avis juridique important|32003D05892003/589/EC: Council Decision of 21 July 2003 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Republic of Chile Official Journal L 199 , 07/08/2003 P. 0019 - 0019Council Decisionof 21 July 2003concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Republic of Chile(2003/589/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 170(2) thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Commission has negotiated with the Republic of Chile, on behalf of the Community, an Agreement for scientific and technological cooperation.(2) This Agreement was signed, on behalf of the Community, on 23 September 2002 in Brussels, subject to a possible conclusion at a later date.(3) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement for scientific and technological cooperation between the European Community and the Republic of Chile is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall, on behalf of the Community, give the notification provided for in Article 11 of the Agreement.Done at Brussels, 21 July 2003.For the CouncilThe PresidentF. Frattini(1) Proposal of 24 February 2003 (not yet published in the Official Journal).(2) Opinion of 3 June 2003 (not yet published in the Official Journal).